NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     KEVIN MICHAEL GOC, Petitioner.

                         No. 1 CA-CR 20-0345 PRPC
                              FILED 1-26-2021


     Petition for Review from the Superior Court in Mohave County
                         No. S8015CR201800420
                             S8015CR201800697
                The Honorable Richard D. Lambert, Judge

                              REVIEW DENIED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Kevin Michael Goc, Tucson
Petitioner
                             STATE v. GOC
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Paul J. McMurdie, Judge Cynthia J. Bailey and Judge
Lawrence F. Winthrop delivered the decision of the Court.


PER CURIAM:

¶1           Petitioner Kevin Michael Goc petitions this court for review
from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, deny review.

¶2             The State charged Goc in two separate cases with possession
of dangerous drugs for sale. Resolving both cases by plea agreement, Goc
pled guilty to two counts of attempt to commit possession of dangerous
drugs for sale, both class 3 felonies, and stipulated to three-and-a-half and
six-and-a-half year consecutive prison sentences for a total of ten years.
After the trial court sentenced Goc consistent with the plea agreement, Goc
timely filed a notice of post-conviction relief. Counsel was appointed and
after reviewing the record, found no claims for relief. Goc then filed a pro
per petition for post-conviction relief, where he checked a number of boxes
as a basis for relief under both Rule 32.1 and 33.1 Ariz. R. Crim. P. Because
Goc failed to explain any errors in the case or cite to any supporting
authority, the trial court summarily dismissed the petition.

¶3             Goc timely filed a petition for review, alleging that he should
have received concurrent sentences and that as a first-time felony offender,
his sentence was illegally enhanced. Goc raises new arguments in his
petition for review that were not first addressed by the superior court. See
Ariz. R. Crim. P. 33.16(c)(2)(B) (petition for review must contain issues
decided by trial court that defendant is presenting for review); State v.
Ramirez, 126 Ariz. 464, 468 (App. 1980) (court of appeals does not address
issues raised for first time in petition for review). Additionally, he neither
identifies the issues addressed by the trial court nor summarizes the facts
material to the consideration of those issues as required by Rule 33.16(c),
Ariz. R. Crim. P. Nor is there citation to the record or supporting legal
authority. Goc’s failure to comply with Rule 33.16 justifies our refusal to
grant review. See Ariz. R. Crim. P. 33.16(k) (describing appellate review
under Rule 32.9 as discretionary); State v. Bolton, 182 Ariz. 290, 298 (1995)
(insufficient argument waives claim on review); State v. Carriger, 143 Ariz.



                                      2
                             STATE v. GOC
                           Decision of the Court

142, 146 (1984) (“Petitioners must strictly comply with Rule 32 or be denied
relief.”).

¶4           Accordingly, review of the trial court’s order is denied.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       3